Title: To Thomas Jefferson from William Short, 4 March 1826
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
March 4.1826.
I never felt myself under the same degree of restraint in taking up my pen to write to you—for there seems a propriety in abstaining from bringing into  view a subject which is painful, & at the same time I cannot be ignorant of what is a subject of public discussion. I have followed the debates of the assembly with impatience & anxiety, as I had seen a letter from a gentleman in Virginia, whom I knew to be a friend of yours, in which he said, if the law passed, of which he had no doubt, the present difficulties would be removed, leaving your Albemarle & part of your Bedford estate intact.I am notwithstanding as little satisfied with the manner & the measure of what has been done by the Legislature, as all your friends in this quarter are. I am less surprized then they, because I had less confidence in the gratitude of Republics. The pretended exception in the case of la fayette, to make the most of it, is only an exception, which leaves the general rule in its full force. But I cannot call that an act of gratitude, which does not amount to an actual re-imbursement of the sums which he expended in their service.In all cases of this kind our Republican gentlemen bring forward & place in the front rank what they call Principle—but let it be a question of adding a few dollars to their own per diem & observe how they employ Principle then. They take care to place it in the rear rank & throw a thick veil over it, so as to be entirely out of sight.For my part I have seen this same Principle so dyed up to every kind of sauce to suit the occasion, both in France & in this country, that I have long considered it as  kept for the purpose.I cannot consider any principle as sound of which the practice produces evil—Thus I have long been of opinion & advanced that the President of the U.S. on retiring from office ought to be allowed during life, as a necessary reward for service & to put him on a par with the rest of his fellow citizens, the annual salary of the Vice President for the time being—This of course has been always vehemently objected to on account of the Principle. Now what is this objection in practice, but the exposing to ruin the most eminent Citizens, precisely because they have rendered such distinguished services to their country as to be called to the head of affairs for eight years—From that time they are forced to keep open house—Every citizen thinks it a right or a duty to call on them—& no foreigner of distinction will visit the country without being able to say on his return that he has been in communication with the most distinguished citizen & him most known abroad. This is a heavy tax, too heavy to be borne by the greater part of the fortunes of this country—And how comes it to be imposed? why merely because the imposed has been deemed by his fellow citizens to be pre-eminent in virtue & talents. Is it possible that any Principle can make this right in practice.Conformably with our Constitution & the usage under it a man may at forty three or forty four years have finished his Presidential career. By it he is of course at that age prohibited from engaging in any of the ordinary & productive pursuits of life—What then must be his situation during the rest of his life & especially if he should have a family—certainly his situation would be less favorable than that of his other fellow citizens, who should have been so fortunate as never to have enjoyed the favors & the honors of the country—But I find I have been led into a train of reflexions I did not intend.I have incidentally learned the state of Mr Gilmer’s health. It gives me great pain; as I understand it keeps the law-chair unoccupied, & that there will be great difficulty in filling it to your satisfaction.The map of Virginia which is here in the hands of the engraver, I have seen. It seems to me so far well executed, & will give satisfaction. It will exhibit a fine view of the University & also of Richmond.I have heard nothing of the state of your health since your letter of the 18th of Jany—I flatter myself therefore it has continued as at that time when you appeared to be satisfied with it.I beg you to accept my best wishes & the assurance of those devoted & invariable sentiments of attachment with which I have ever been, dear Sir,most truly yoursW: Short